146 U.S. 233 (1892)
JUNGE
v.
HEDDEN.
No. 44.
Supreme Court of United States.
Argued November 15, 16, 1892.
Decided November 28, 1892.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*235 Mr. Edwin B. Smith for plaintiff in error.
Mr. Assistant Attorney General Maury for defendant in error.
*238 MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
In Arthur v. Butterfield, 125 U.S. 70, 76, it was said by Mr. Justice Field, speaking for the court: "To place articles among those designated as enumerated, it is not necessary that they should be specifically mentioned. It is sufficient that they are designated in any way to distinguish them from other articles." And this language was quoted with approval as defining the general scope of the similitude clause in the customs acts, in Mason v. Robertson, 139 U.S. 624, 627, in which it was held that bichromate of soda was subject to the duty of twenty-five per centum ad valorem imposed under the act of March 3, 1883, c. 121, upon "all chemical compounds and salts, by whatever name known," and not subject, by virtue of the similitude clause, to the duty of three cents per pound imposed on bichromate of potash.
If these importations should be held as enumerated, within the rule thus laid down, then sections 2499 and 2513 have no application. And this is no more than to inquire whether they came within the paragraph prescribing the tax on "articles composed of india-rubber."
In common usage, "article" is applied to almost every separate substance or material, whether as a member of a class, or as a particular substance or commodity.
The learned Circuit Judge was of opinion that the word "articles" was used in this paragraph in a broad sense, and covered equally things manufactured, things unmanufactured and things partially manufactured, and he sustained this view by reference to the use of the word elsewhere in the statute. Thus, in section 2500, relating to reimportations, they are referred to as "articles once exported of the growth, product or manufacture of the United States." Section 2502 commences: "There shall be levied, collected and paid upon all articles imported from foreign countries, and mentioned in the schedules herein contained, the rates of duty," etc. Section 2503 reads: "The following articles when imported shall be exempt from duty," and then follows the free list, including *239 "articles imported for the use of the United States," and "articles, the growth, produce and manufacture of the United States." We agree with the Circuit Court that the word must be taken comprehensively and cannot be restricted to articles put in condition for final use, but embraces as well things manufactured only in part, or not at all.
But it is said that this dental rubber is not "composed of india-rubber" within the intent and meaning of the statute, because of the admixture of sulphur and coloring matter, or, in other words, that it is not wholly so composed. The prior tariff act in § 2504 of the Revised Statutes (Rev. Stat. 477) contained the same paragraph as that under consideration, except that it read, "articles composed wholly of india-rubber." The preceding paragraph related to "braces, suspenders, webbing or other fabrics, composed wholly or in part of india-rubber." The act of 1883 retained the words "wholly or in part" as applied to fabrics, but omitted the word "wholly" in connection with articles. It is not to be doubted that this omission was advisedly made. The manifest intention was that articles of india-rubber should not escape the prescribed taxation because of having been subjected to treatment fitting them for a particular use, but not changing their essential character.
Such is the fact with the article in question. It has not lost its identity by a chemical change, and become a new and different species. It is not crude rubber, nor milk of rubber, nor is it a fabric of rubber, but it is rubber rendered elastic and more attractive by coloring.
Nor are we impressed with the argument that, being rubber itself, it must be regarded as a material and not an article composed of rubber, for its adaptation to dental purposes has differentiated it commercially. Washing and scouring wool does not make the resulting wool a manufacture of wool; cleaning and ginning cotton does not make the resulting cotton a manufacture of cotton; but sulphur and coloring matter, when applied as here, make the resulting rubber, while still remaining rubber, an article of rubber as contradistinguished from rubber crude or rubber merely cleansed of impurities.
Judgment affirmed.